DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 10-13, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,657,194 to Waltz.
As to claim 1, Waltz teaches a motor protector(col. 2: lines 27 – col. 3: lines 23), comprising: a power supply unit (fig. 1: “24”) adapted to receive electric power from power supply lines (fig. 1: “14”) of a motor to power the motor protector(fig. 1: “34”, “36”, “38”, “40”); a measuring unit (fig. 1: “22”) adapted to measure electric parameters of the motor; and a controller (col. 4: lines 60-62 “control device”) configured to at least perform steps of: receiving from the measuring unit the electric parameters; determining, based on the electric parameters, whether the motor experiences a first failure related to overheating of the motor; enabling, in accordance with determination of the first failure of the motor, the power supply unit to power a closing mechanism of the motor protector after a predetermined time, such that the closing mechanism is closed to power the motor via the power supply lines; determining, based on the electric parameters, whether the motor experiences a second failure different from the first 
As to claim 11, it is rejected as the same reason as claim 1.            As to claim 12, Waltz teaches the method of claim 11, wherein the second failure includes at least one of grounding-related failure and open phase-related failure of the motor(col. 1: lines 27-30).             As to claim 13, Waltz teaches the method of claim 11, further comprising: enabling an energy-storage capacitor of the power supply unit to power the closing mechanism(col. 2: lines 16-27). 
.


Allowable Subject Matter
5. 	Claims 4-9, 14-19 are objected to as being dependent upon the rejected base claims 1, 11, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,094,426 to Kellis discloses a motor control system with fault detection and power control.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
/DAVID LUO/Primary Examiner, Art Unit 2846